Mr. Presiding Justice Barnes delivered the opinion of the court. 2. Usury, § 38*—when chattel mortgage not invalidated by usury in loan for which security. The fact that the loan which a chattel mortgage secures is tainted with usury does not render the mortgage invalid. 3. Appeal ahd ebrob, § 1487*—when refusal to submit question of good faith in executing second mortgage not error. In suit by a chattel mortgagee to replevy the mortgaged property from one who had replevied the property under another mortgage, it is-not error to refuse to submit to the jury the question whether plaintiff’s mortgage was executed in good faith, where the evidence relative thereto merely tends to show that the loan secured by plaintiff’s mortgage was tainted with usury.